DETAILED ACTION
This correspondence is in response to the request for continued examination communications received January 7, 2021.  Claims 1-20 are pending.  Claims 1-3, 5-7, 9-11 and 13 have been amended.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-8, 12 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tomita (US 5,281,835).

    PNG
    media_image1.png
    387
    835
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    550
    566
    media_image2.png
    Greyscale

Regarding claim 1, Tomita discloses in Figures 2A-4, 10A-B, 15, an apparatus comprising:

a CMOS transistor area comprising at least one n-channel transistor in a first CMOS area and at least one p-channel transistor in a second CMOS area (column 2, lines 43-61 discuss 

the at least one n-channel transistor and the at least one p-channel transistor being disposed relative to each other in a first direction (as shown in the annotated Fig. 4); and

a resistor area (regions ‘2’) comprising at least one resistor (as can be seen in Fig. 2A, each region ‘2’ consist of resistors), 

the resistor area being disposed relative to the transistor area in a second direction (region ‘2’ is disposed relative the transistor area, e.g. the column of regions ‘1’ in a lateral direction, as labelled in the annotated Fig. 4), 

the second direction crossing the first direction (first and second directions are shown as crossing each other perpendicularly), and 

the resistor extending in the first direction (all regions ‘2’ have a dimension which extend in the vertical / first direction, and plural regions ‘2’ form a column in the first direction), 

the at least one resistor being disposed relative to the at least one n-channel transistor in the first CMOS area and the at least one p-channel transistor in the second CMOS area in the 

Regarding claim 5, Tomita discloses the apparatus of claim 1, wherein a third circuit and fourth circuit are arranged in line in the first direction to form a third arrangement (a further third CMOS region 1 and further fourth CMOS region 1 combined form a “third arrangement”).

Regarding claim 6, Tomita discloses the apparatus of claim 1, however Tomita does not explicitly disclose,
- further comprising an additional transistor area, the additional transistor area being disposed relative to the transistor area in the first direction and comprising at least one additional n-channel transistor and at least one additional p-channel transistor (beyond what CMOS regions 1 claimed in claim 1, there are plural further CMOS regions above the noted CMOS regions, which regions 1 contain both and plural p-type and n-type transistor), and the at least one additional n-channel transistor and the at least one additional p-channel transistor being disposed relative to each other in a first direction (the transistors in each region 1 have p-type and n-type transistors oriented along a first direction).

Regarding claim 7, Tomita discloses the apparatus of claim 6, wherein the resistor comprises a first portion and a second portion, the first portion being disposed relative to the transistor area in the second direction, and the second portion being disposed relative to the additional transistor area in the second direction (resistors with two electrodes, where one end is 

Regarding claim 8, Tomita discloses the apparatus of claim 6, wherein the resistor area further comprises an additional resistor extending in the first direction, the additional resistor being disposed relative to the at least one additional n-channel transistor and the at least one additional p-channel transistor in the first direction (further the resistor regions 2 occur in the second direction with respect to further CMOS regions 1 with p-type and n-type transistors therein).

Regarding claim 12, Tomita discloses the apparatus of claim 1, wherein the first direction and the second direction are substantially perpendicular to each other (as can be seen in annotated Fig. 4, the first and second directions cross each other perpendicularly).

Regarding claim 15, Tomita discloses in Figures 2A-4 (annotated by Examiner), 10A-B, 15, a device comprising:

first and second CMOS areas arranged in a first direction (column 2, lines 43-61 discuss wherein the transistor area ‘1’ has both p-type and n-type transistors, as can be seen in Fig. 2A as well, the first CMOS area can be any of the ‘1’ regions in Fig. 4 which would have at least one n-channel transistor, and the second CMOS area could be any of the other ‘1’ regions in Fig. 4 which would have at least a p-channel transistor therein, the first and second CMOS areas are arranged with respect to each other in a vertical noted first direction), 

the first CMOS area comprising a plurality of first channel type transistors and a second CMOS area comprising a plurality of second channel type transistors (both noted first and second CMOS areas have both n-type and p-type transistors); and

a resistive area including first and second portions (region of substrate with many 2 portions), 

the first and second portions disposed relative to the first and second CMOS area in a second direction (a first 2 and a second 2 are laterally positioned in a second direction to the CMOS area 1), 

wherein the resistive area comprises a resistive element disposed relative to the first and second CMOS areas (resistive areas consist of resistors, that are disposed laterally in a second direction to the CMOS area).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3 is rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. (US 5,281,835) in view of Schuetz (US 2012/0175708).

Regarding claim 3, Tomita discloses the apparatus of claim 1, however Tomita does not disclose,
further comprising a substrate-contact area and a well-contact area;
wherein the transistor area is disposed between the substrate-contact area and the well-contact area.

Schuetz discloses in Figure 2d, 
- further comprising a substrate-contact area (contact region of electrode making contact with 40) and a well-contact area (contact region of electrode making contact with 130);
wherein the transistor area is disposed between the substrate-contact area and the well-contact area (51 between noted substrate contact area and noted well contact region).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have used: 

- further comprising a substrate-contact area and a well-contact area;
wherein the transistor area is disposed between the substrate-contact area and the well-contact area,

.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. (US 5,281,835) in view of Jeon et al. (US 2014/0306296).

Regarding claim 4, Tomita discloses the apparatus of claim 3, however it is unclear if they disclose, 
- wherein one of the substrate-contact area and the well-contact area is elongated in the second direction to provide an elongated portion, the elongated portion being disposed relative to the resistor region in the first direction.

Jeon discloses in Figures 1 and 2A, wherein each of the contacts are elongated in the second direction (top to bottom of the page dimension of Fig. 1, 70, 90 for example) as opposed to the first direction (left to right on the page dimension) which separates neighboring transistors (as shown).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have used: 



in the invention of Tomita as taught by Jeon, for the purpose of more evenly distributing charges for the active transistor.


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. (US 5,281,835) in view of Schuetz (US 2012/0175708).

Regarding claim 10, Tomita discloses the apparatus of claim 6, but does not disclose, 
- further comprising a first substrate-contact, a well-contact area and a second substrate-contact area, the well-contact area being shared by the transistor area and the additional transistor area; wherein the transistor area is disposed between the first substrate-contact area and the well-contact area; and wherein the additional transistor area is disposed between the well-contact area and the second substrate-contact area.

Schuetz discloses in Figure 2d, 
- further comprising a first substrate-contact, a well-contact area and a second substrate-contact area, the well-contact area being shared by the transistor area and the additional transistor area; wherein the transistor area is disposed between the first substrate-contact area and the well-contact area; and wherein the additional transistor area is disposed between the well-contact area 

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have used: 

- further comprising a first substrate-contact, a well-contact area and a second substrate-contact area, the well-contact area being shared by the transistor area and the additional transistor area; wherein the transistor area is disposed between the first substrate-contact area and the well-contact area; and wherein the additional transistor area is disposed between the well-contact area and the second substrate-contact area,

in the invention of Tomita  as taught by Schuetz, for the purpose of more evenly distributing charges for the active transistor.

Regarding claim 11, Tomita discloses the apparatus of claim 6, but does not disclose, 
- further comprising a first well-contact, a substrate-contact area and a second well-contact area, the substrate-contact area being shared by the transistor area and the additional transistor area; wherein the transistor area is disposed between the first well-contact area and the 

Schuetz discloses in Figure 2d, 
- further comprising a first well-contact, a substrate-contact area and a second well-contact area, the substrate-contact area being shared by the transistor area and the additional transistor area; wherein the transistor area is disposed between the first well-contact area and the substrate-contact area; and wherein the additional transistor area is disposed between the substrate -contact area and the second well-contact area (additional one of the plural circuit cells, which have contact region of electrode making contact with 40, contact region of electrode making contact with 130), 51 between noted substrate contact area and noted well contact region, all elements in a shared locality).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have used: 

- further comprising a first well-contact, a substrate-contact area and a second well-contact area, the substrate-contact area being shared by the transistor area and the additional transistor area; wherein the transistor area is disposed between the first well-contact area and the substrate-contact area; and wherein the additional transistor area is disposed between the substrate -contact area and the second well-contact area,

.


Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. (US 5,281,835) in view of Sakamoto et al. (US 2013/0093508).

Regarding claim 13, Tomita discloses the apparatus of claim 1, however does not disclose, 
further comprising:
a logic circuit comprising the CMOS transistor area and coupled to the at least one resistor of the resistor area.

Sakamoto discloses in Fig. 5, a CMOS logic region (I/O LOGIC REGION 20) that is coupled with a neighboring resistor (see schematic which ultimately ties transistor with the resistor in the I/O BUFFER REGION 30).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have applied:

a logic circuit comprising the transistor area and coupled to the at least one resistor of the resistor area,

in the invention of Tomita as taught by Sakamoto, for the purpose of providing the necessary electrical connection to make functional complex circuits. 


Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. (US 5,281,835) in view of Jeon et al. (US 2014/0306296).

Regarding claim 17, Tomita discloses, the apparatus of claim 15, but does not disclose the content of claim 17.  

Jeon discloses in Fig. 11, further comprising: a first contact area (left most via under 94) adjacent to at least one of the first or second CMOS areas (transistors shown, where CMOS p-type and n-type already disclosed by Tomita), wherein the resistive area (BR1 shown in Fig. 4, described in ¶ 0119 as ballast resistor which is impurity region 44a) is separate from the first contact area (left most via under 94).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of:

further comprising: a first contact area adjacent to at least one of the first or second CMOS areas, wherein the resistive area is separate from the first contact area,

in the invention or system of Tomita as taught by Jeon, for the purpose of providing electrical communication pathways to the active devices to allow for operational signals to allow for the control and use of the devices.

Regarding claim 18, Tomita discloses, the apparatus of claim 17, however Tomita does not disclose the content of claim 18.  Jeon discloses in Fig. 11, wherein the first contact area comprises a contact configured to couple a transistor of the first or second CMOS areas (via under 94 allows for the coupling of transistor shown, CMOS topic covered in rejection under Tomita).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of:

wherein the first contact area comprises a contact configured to couple a transistor of the first or second CMOS areas,

in the invention or system of Tomita as taught by Jeon, for the purpose of providing electrical communication pathways to the active devices to allow for operational signals to allow for the control and use of the devices.

Regarding claim 19, Tomita discloses, the apparatus of claim 17, however Tomita does not disclose the content of claim 19.  Jeon discloses in Fig. 11, further comprising: a second contact area (via under 70) adjacent, to at least, one of the first, or second CMOS areas (transistors shown, where the CMOS topic is covered by the Tomita reference), wherein the resistive area (44a, described in ¶ 0119 as ballast resistor which is impurity region 44a) is separate from the second contact area (44a is separate from left most via under 94).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of:

further comprising: a second contact area adjacent, to at least, one of the first, or second CMOS areas, wherein the resistive area is separate from the second contact area,

in the invention or system of Tomita as taught by Jeon, for the purpose of providing electrical communication pathways to the active devices to allow for operational signals to allow for the control and use of the devices.

Regarding claim 20, Tomita discloses, the apparatus of claim 19, however Tomita does not disclose the content of claim 20.  Jeon discloses in Fig. 11, wherein the second contact (via under 70), area comprises a contact configured to couple another transistor of the first or second CMOS areas (via under 70 contacts cross section viewable fin transistor, to another as can be seen in Fig. 10).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of:

wherein the second contact, area comprises a contact configured to couple another transistor of the first or second CMOS areas,

in the invention or system of Tomita as taught by Jeon, for the purpose of providing electrical communication pathways to the active devices to allow for operational signals to allow for the control and use of the devices.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,367,053. 



 It is noted here, that the repetition of the claim language in the following rejections will be included only when it is not readily apparent how the claims share similar limitations or when obviousness type rejection is required.  When claims numbers are only stated, it should be readily apparent to which limitations are shared.

The independent claims 1 and 15 of the instant application are matched by claims 1 of the patent.  They have the n-type and p-type transistors arranged in a first direction and the resistor relatively oriented in a second direction.

Dependent claims 2-12 of the instant application appear to be identical in claim language to claims 2-12 of the patent.


Allowable Subject Matter
Claims 2, 9, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and provided the double patenting rejection is overcome.


Response to Arguments
Amendments to the claims overcome the Isozaki reference as a base reference.  However, now that there are first and second CMOS regions, the Tomita reference is now being examined as the primary reference.  The claims which have been objected to illustrate the limits of the Tomita reference with regard to the relative orientations of the resistors in the resistor regions with respect to the relative orientation of the CMOS transistors in the CMOS regions.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797.  The examiner can normally be reached on M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/EDUARDO A RODELA/Primary Examiner, Art Unit 2893